Citation Nr: 0922744	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for necrosis, to 
include as secondary to service- connected disability. 

3.  Entitlement to service connection for osteoarthritis, to 
include as secondary to service-connected disability. 

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
disability.  

5.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
disability. 

6.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected 
disability. 

7.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
disability. 

8.  Entitlement to service connection for a bilateral foot 
disorder, claimed as sesamoiditis. 

9.  Entitlement to an initial evaluation beyond 30 percent 
for left foot peripheral neuropathy and degenerative joint 
disease of the first metarsophangeal joint with irregularity 
along the articular surface of the second distal metarsal 
joint and metartarsalgia secondary to frostbite.  

10.  Entitlement to an initial evaluation beyond 30 percent 
for right foot peripheral neuropathy and degenerative joint 
disease of the first metarsophangeal joint with irregularity 
along the articular surface of the second distal metarsal 
joint and metartarsalgia secondary to frostbite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from May 1970 
to October 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating August 2003, February 
2005, and September 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

In his February 2004 substantive appeal, the Veteran 
indicated that he wished to appear at a Board hearing at the 
RO.  However, a hearing before the Board has not been 
scheduled for him as he requested.   Pursuant to 38 C.F.R. § 
20.700 (2008), a hearing on appeal will be granted to a 
Veteran who requests a hearing and is willing to appear in 
person. See also 38 U.S.C.A. § 7107 (West 2002).  Since the 
RO is responsible for scheduling hearings before the Board, a 
remand to the RO is necessary.  Accordingly, this case must 
be remanded to afford the Veteran the requested a hearing.  
38 C.F.R. §§ 20.700, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


